Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  September 15, 2017                                                                                 Stephen J. Markman,
                                                                                                               Chief Justice

                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
  155245(79)                                                                                            David F. Viviano
                                                                                                    Richard H. Bernstein
                                                                                                           Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                     Justices
                                                                  SC: 155245
  v                                                               COA: 326311
                                                                  Wayne CC: 14-009512-FC
  ELISAH KYLE THOMAS,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of the American Psychological
  Association to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  September 6, 2017, is accepted for filing.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                              September 15, 2017
                                                                             Clerk